Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 9 and 11, the prior art of record fails to show a  circuit (or method) comprising: an RF input port;  5an input network configured to receive an RF signal from said RF input port and to provide an RF current signal, said RF signal having an interfering component superimposed thereon; a mixer circuit, comprising a signal input, a local oscillator (LO) input and an intermediate frequency (IF) output and configured to:  10a) receive said RF current signal at said signal input; b) receive a LO signal at said LO input; and c) provide a mixed signal at said IF output; wherein the mixed signal comprises a frequency down-converted interfering component;  15an interference-canceling loop configured to provide at an output a corrected IF signal, wherein the interference-canceling loop comprises: an amplifier circuit having an input coupled to said IF output of the mixer circuit and an output; and a feedback network configured to generate a compensation current for 20application to the mixed signal at the input of said amplifier circuit as a function of the signal at the output of said amplifier circuit, thereby removing said frequency down-converted interfering component in said mixed signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta teaches  a spatial interference cancellation for simultaneous wireless and information power transfer.
Chuo teaches a low-power long-range RF localization system for non-line-of-sight localization.
Steigert teaches the systems and methods digital interference cancellation for a wireless system.
Suarez teaches the systems approach to interference cancellation.
Weinholt teaches a cancelling interference between plural signals in a communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646






/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        4/27/2022